Citation Nr: 1824200	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-21 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Deleware


THE ISSUE

Entitlement to service connection for temporomandibular joint disorder (claimed as secondary to facial injury in your service-connected deviated septum).


REPRESENTATION

Appellant represented by:	Deleware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2006 to September 2007.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision from the RO in Wilmington, Deleware.  

In January 2009, the Veteran filed his initial claim for service connection for temporomandibular joint disorder (claimed as secondary to facial injury in your service-connected deviated septum) before the RO in Philadelphia, Pennsylvania.  As of the May 2011 rating decision, this claim is before the RO in Wilmington, Deleware. 


FINDING OF FACT

In February 2018, the Veteran submitted a statement indicating his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In February 2018, the Veteran submitted a statement indicating his desire to withdraw his appeal.  In the February 2018 statement to withdraw his appeal, the Veteran also reported that he would not be attending his previously scheduled video-conference hearing on March 8, 2018 at the Wilmington Regional Office.  

As such, there remain no allegations of errors of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the Veteran's appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


